» Re Present

 

 

{T.

 

Pro econ

 

 

 

 

 

 

 

 

 

 
 

me Case T:20-

 

 

 

 

 

 

 

 

 
Case 7:20-cr-00254-CS Document 21 Filed 08/27/20 Page 3 of 3

Sentence

1 understand that I have a right to appear before a Judge in a courtroom in the Southern District of
New York at the time of my sentence and to speak directly in that courtroom to the Judge who
will sentence me. I am also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse, | do not wish
to wait until the end of this emergency to be sentenced. I have discussed these issues with my
attomey and willingly give up my right to be present, at the time my sentence is imposed, in the
courtroom with my attorney and the Judge who will impose that sentence. By signing this
document, I wish to advise the Court that I willingly give up my right to appear in a courtroom in
the Southern District of New York for my sentencing proceeding as well as my right to have my
attorney next to me at the time of sentencing on the following conditions: (1) | want my attorney
to be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
(2) I also want the ability to speak privately with my attorney at any time during the proceeding if
I wish to do so,

Date:

 

Print Name Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form, | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

Date: F } 27/2900 Janes R. De rir bute R, Dole

Print Name Sighhture of Defense Counsel

Addendum for a Defendant who requires services of an Interpreter:

I used the services of an interpreter to discuss these issues with the Defendant, The interpreter also
translated this document, in its entirety, to the Defendant before the Defendant signed it. The Interpreter’s
name is:

Date:

 

Signature of Defense Counsel

Accepted: (Mh, beher

Signature Gf Judge

pee 5/25) 2/
